BLACKMAR, Judge
concurring in result.
The petition seeks a declaratory judgment. It sufficiently discloses.an actual controversy. The court, therefore, would be justified in declaring the law governing the controversy, one way or the other. Dismissal for failure to state a claim was inappropriate. City of Creve Coeur v. Creve Coeur Fire Protection District, 355 S.W.2d 857 (Mo.1962). I agree, therefore, to reversal and remand for further proceedings.
We should carefully avoid expressing any conclusion on the merits. The facts are not developed at all. The cryptic rules of law stated in the last two paragraphs of the principal opinion give little guidance for the resolution of the issues of this case, and should not restrict the trial court or this Court in the consideration of the legal rules which may be developed by a full record.
*959Nor should we be understood as precluding the trial court, or an appellate court, from exercising the usual discretion, once the facts are developed, as to whether or not the entry of a declaratory judgment is appropriate. See State Farm Fire and Casualty Company v. Powell, 529 S.W.2d 666 (Mo.App.1975), opinion by Billings, C.J.
I concur in result.